Exhibit 10.88

EXECUTION VERSION

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as of July 7, 2009, by
and among Jazz Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and the several purchaser signatories hereto (including any successor or assign
of any purchaser signatory hereto, each a “Purchaser” and collectively, the
“Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
July 6, 2009, by and between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:

1 Definitions. In addition to the terms defined elsewhere in this Agreement,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement. Additional definitions are as follows:

1.1 “Debt Holder Registration” means any registration effected pursuant to that
certain Registration Rights Agreement, dated as of March 17, 2008, by and
between the Company and the other parties named therein, as the same may be
amended from time to time.

1.2 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the Commission that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the
Commission.

1.3 “Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2.1(a), the 30th calendar day following
the Closing Date; provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

1.4 “Holder” means any person owning or having the right to acquire Registrable
Securities, but only if such holder is one of the Purchasers or any assignee
thereof in accordance with Section 3.1 hereof.

1.5 “IRA” means that certain Third Amended and Restated Investor Rights
Agreement, made effective as of June 6, 2007, by and between the Company and the
other parties named therein, as the same may be amended from time to time.

1.6 “IRA Holders” means holders of IRA Registrable Securities.

1.7 “IRA Holder Registration” means any registration effected pursuant to
Section 3 of the IRA.

1.8 “IRA Registrable Securities” has the meaning ascribed to the term
“Registrable Securities” under the IRA.



--------------------------------------------------------------------------------

1.9 “Kingsbridge Registration” means any registration effected pursuant to that
certain Registration Rights Agreement, dated as of May 7, 2008, by and between
the Company and Kingsbridge Capital Limited, as the same may be amended from
time to time.

1.10 “Majority Holders” means the Holders of a majority-in-interest of the then
outstanding Registrable Securities.

1.11 “Piggyback Registrable Securities” means all Registrable Securities under
this Agreement and all IRA Registrable Securities.

1.12 “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

1.13 “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

1.14 “Registrable Securities” means the Shares; provided, however, that Shares
shall cease to be Registrable Securities upon the earliest to occur of the
following: (A) sale pursuant to a Registration Statement or Rule 144 (in which
case, only the Shares sold shall cease to be a Registrable Security); or (B) to
the extent all of the Shares held by a Holder may be immediately sold to the
public without registration or volume restrictions under the Securities Act,
including pursuant to Rule 144.

1.15 “Registration Expenses” means all expenses incurred by the Company in
complying with Section 2 of this Agreement, including, without limitation, all
federal and state registration, qualification and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses and the expense of any regular or special audits incident to or
required by any such registration. In addition, the Company shall bear the
reasonable fees and disbursements, not to exceed forty thousand dollars
($40,000) without the prior written consent of the Company, of a single legal
counsel to (i) the Holders, per each Registration Statement, or (ii) the selling
stockholders, per each registration statement pursuant to Section 2.2.

1.16 “Registration Statement” means any registration statement of the Company
filed under the Securities Act that covers the resale of all or any portion of
the Registrable Securities pursuant to the provisions of Section 2.1 this
Agreement.

1.17 “Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

1.18 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

2



--------------------------------------------------------------------------------

1.19 “Rule 416” means Rule 416 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

1.20 “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

1.21 “Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities pursuant to this Agreement, and
all fees and disbursements of counsel to the Holders that are not included in
Registration Expenses.

1.22 “Shares” means collectively, (i) the Unit Shares, (ii) the Warrant Shares
and (iii) any shares of Common Stock issued as (or issuable upon the conversion
or exercise of any warrant, right or other security that is issued as) a
dividend or other distribution with respect to, or in exchange for, or in
replacement of, the shares referenced in (i) or (ii) above.

1.23 “Special Registration Statement” means (i) any registration statement
relating to any employee benefit plan, (ii) with respect to any corporate
reorganization or transaction under Rule 145, any registration statement related
to the issuance or resale of securities issued in such a transaction, (iii) any
registration statement related to stock issued upon conversion of debt
securities, (iv) any IRA Registration, (v) any Debt Holder Registration,
(vi) any Kingsbridge Registration or (vii) any WKSI Shelf Registration Statement
that the Board shall, in its sole discretion, designate as a “Special
Registration Statement” for purposes of this Agreement.

1.24 “WKSI Shelf Registration Statement” shall mean a registration statement on
Form S-3 under the Securities Act (or any successor form to Form S-3) which
registration statement shall become effective upon filing with the Commission
pursuant to Rule 462(e) or (f) under the Securities Act (or any successor or
similar rule under the Securities Act adopted by the Commission).

2 Registration Rights.

2.1 Shelf Registration.

(a) The Company shall prepare and file with the Commission, on or prior to the
Filing Deadline (unless otherwise agreed in writing between the Company and the
Majority Holders), a “shelf” Registration Statement covering the resale of all
of the Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 or, if Rule 415 is not available for offers and sales of
the Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on Form S-1) subject to
the provisions of Section 2.1(e) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” section attached hereto as
Annex A. Notwithstanding the registration obligations set forth in this
Section 2.1(a) and Section 2.1(b), in the event the Commission informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (i) inform each of
the Holders thereof and use its commercially reasonable best efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-3 or such other form

 

3



--------------------------------------------------------------------------------

available to register for resale the Registrable Securities as a secondary
offering; provided, however, that prior to filing such amendment or New
Registration Statement, the Company shall be obligated to use its commercially
reasonable best efforts to advocate with the Commission for the registration of
all of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Section 612.09 of the Compliance and Disclosure
Interpretations of the staff of the Division of Corporation Finance with respect
Rule 415, dated January 26, 2009. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable best efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by Registrable Securities represented by holders of
Warrant Shares (applied, in the case that some Warrant Shares may be registered,
to the Holders on a pro rata basis based on the total number of unregistered
Warrant Shares held by such Holders) and second by Registrable Securities
represented by Unit Shares (applied, in the case that some Unit Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Unit Shares held by such Holders, subject to a determination by the
Commission that certain Holders must be reduced first based on the number of
Unit Shares held by such Holders). In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable best efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 (except
if the Company is then ineligible to register for resale the Registrable
Securities on Form S-3, in which case such registrations shall be on Form S-1)
to register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statements”).

(b) The Company shall use its commercially reasonable best efforts to cause each
Registration Statement filed pursuant to Section 2.1(a) to be declared effective
as soon as reasonably practicable and, with respect to the Initial Registration
Statement, within 90 days following the Closing Date (unless otherwise agreed in
writing between the Company and the Majority Holders), and shall use its
commercially reasonable best efforts to keep each Registration Statement
continuously effective under the Securities Act until the earlier of (i) such
time as all of the Registrable Securities covered by such Registration Statement
have been publicly sold by the Holders or (ii) the date that all Registrable
Securities covered by such Registration Statement may be sold without volume
restrictions pursuant to Rule 144 (the “Effectiveness Period”). In the event
that the Initial Registration Statement or the New Registration Statement, as
applicable, is not declared effective on or prior to November 15, 2009 (the
“Registration Default”), for all or part of each 30-day period (a “Penalty
Period”) during which the Registration Default remains uncured, the Company
shall pay to each Holder an amount in cash, as liquidated damages and not as a
penalty, equal to 1% of the aggregate purchase price paid by the Holder for its
Units, for each Penalty Period, on a pro-rated basis for the number of days
during which there remains a Registration Default. The Company shall deliver
said cash payment to the Holder by the fifth Business Day after the end of each
Penalty Period. Notwithstanding anything to the contrary in Section 2.6 or any
other provision of this Agreement, provided that the Company complies with its
obligations under this Section 2.1, the payment of cash as provided in this
Section 2.1(b) shall be a Holder’s sole and exclusive remedy with respect to any
Registration Default; provided, however, that (i) such Holder shall be entitled
to seek specific performance and injunctive or other equitable relief and
(ii) if the foregoing remedy is deemed unenforceable by a court of competent
jurisdiction then such Holder shall have all other remedies available at law or
in equity. The Company’s obligations to pay any liquidated damages or other
amounts owing hereunder is a continuing obligation of the Company and shall not
terminate until all unpaid liquidated damages and other amounts have been paid,
notwithstanding the fact that the instrument or security pursuant to which such
liquidated damages or other amounts are due and payable shall have been canceled
or the Registration Statement declared effective.

 

4



--------------------------------------------------------------------------------

(c) The Company shall ensure that each Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of Prospectuses, in the light of the circumstances in which they were
made) not misleading. Each Registration Statement shall also cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.

(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) on a date that is not less than five (5) Trading Days prior to
the date of filing of a Registration Statement. Each Holder further agrees that
it shall not be entitled to be named as a selling securityholder in a
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire after the
deadline specified in the previous sentence, the Company shall use its
commercially reasonable best efforts to take such actions as are required to
name such Holder as a selling securityholder in the Registration Statement or
any pre-effective or post-effective amendment thereto and to include (to the
extent not theretofore included) in the Registration Statement the Registrable
Securities identified in such late Selling Stockholder Questionnaire. Each
Holder acknowledges and agrees that the information in the Selling Stockholder
Questionnaire will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

(e) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders, including a registration statement on Form S-1, and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that, subject to Section 2.3 hereof, the
Company shall maintain the effectiveness of such Registration Statement that is
on a form other than Form S-3 then in effect, until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

2.2 Piggyback Registration.

(a) If the Company determines to file any registration statement under the
Securities Act for purposes of a public offering of securities of the Company
(including, but not limited to, registration statements relating to secondary
offerings of securities of the Company, but excluding in all cases any Special
Registration Statements), the Company shall promptly notify all Holders in
writing thereof and will afford each such Holder an opportunity to include in
such registration statement all or part of such Registrable Securities held by
such Holder. Each Holder desiring to include in any such registration statement
all or any part of the Registrable Securities held by it shall, within twenty
(20) days after the above-described notice from the Company, so notify the
Company in writing. Such notice shall state the intended method of disposition
of the Registrable Securities by such Holder. If a Holder decides not to include
all of its Registrable Securities in any registration statement thereafter filed
by the Company, such Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

 

5



--------------------------------------------------------------------------------

(b) Underwriting in Piggyback Registration.

(i) If the registration statement under which the Company gives notice under
this Section 2.2 is for an underwritten offering, the Company shall so advise
the Holders of Registrable Securities. In such event, the right of any such
Holder to be included in a registration pursuant to this Section 2.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company (or, in the case of a registration statement
initiated by shareholders of the Company, the underwriter selected by such
shareholders that is reasonably acceptable to the Company).

(ii) Notwithstanding any other provision of the Agreement, if the underwriter
representative(s) (the “Underwriter Representative”) advises the Holders and the
IRA Holders seeking registration of Piggyback Registrable Securities pursuant to
this Section 2.2 or pursuant to the IRA, as applicable, in writing that market
factors (including, without limitation, the aggregate number of shares of Common
Stock requested to be registered, the general condition of the market, and the
status of the persons proposing to sell securities pursuant to the registration)
require a limitation of the number of shares to be underwritten, the Underwriter
Representative (subject to the allocation priority set forth in
Section 2.2(b)(iii)) may limit the number of Piggyback Registrable Securities to
be included in such registration and underwriting to not less than thirty
percent (30%) of the total number of securities included in such registration.

(iii) If the Underwriter Representative limits the number of shares to be
included in a registration pursuant to Section 2.2(b)(ii), the number of
Piggyback Registrable Securities to be included in such registration shall be
allocated among the Holders and the IRA Holders on a pro rata basis based on the
total number of Piggyback Registrable Securities held by the Holders and IRA
Holders. No Piggyback Registrable Securities or other securities excluded from
the underwriting by reason of this Section 2.2(b)(iii) shall be included in the
registration statement for such offering.

(iv) If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Holder which is a partnership or corporation, the
partners, retired partners and shareholders of such Holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 2.5 hereof.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, the provisions
of this Section 2.2 may be amended or waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely), with the written consent of (i) the
Company and (ii) the holders holding at least sixty percent (60%) of the then
outstanding Piggyback Registrable Securities; provided, however, that if any
such waiver or amendment effected pursuant to this Section 2.2(d) materially and
adversely affects the rights of the Holders and does not materially and
adversely affect the rights of the IRA Holders in the same manner, then such
waiver or amendment shall require the consent of the Majority Holders; provided
further that if any such waiver or amendment effected pursuant to this
Section 2.2(d) materially and adversely affects the rights of the IRA Holders
and does not materially and adversely affect the rights of the Holders in the
same manner, then such waiver or amendment shall require the consent of the IRA
Holders holding at least sixty percent (60%) of the IRA Registrable Securities
then held by all IRA Holders.

2.3 Obligations of the Company. In addition to the other obligations of the
Company set forth in this Agreement, the Company shall:

(a) not less than five (5) Business Days prior to the filing of a Registration
Statement and not less than three (3) Business Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for annual
reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form
8-K and any similar or successor reports), the Company shall furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder;

(b) permit a single firm of counsel designated by the Holders of a
majority-in-interest of the Registrable Securities covered by a Registration
Statement to review such Registration Statement and all amendments and
supplements thereto, and use commercially reasonable best efforts to reflect in
such documents any comments as such counsel may reasonably propose and will not
request acceleration of such Registration Statement without prior notice to such
counsel;

(c) subject to Section 2.3(g), prepare and file with the Commission such
amendments and supplements to a Registration Statement and the Prospectus used
in connection with such Registration Statement as may be necessary to keep such
Registration Statement current, effective and free from any material
misstatement or omission to state a material fact during the Effectiveness
Period;

(d) furnish to any Holder with respect to the Registrable Securities registered
under a Registration Statement such number of copies of such Registration
Statement, Prospectuses and preliminary prospectuses in conformity with the
requirements of the Securities Act and such other documents as the Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Holder;

(e) use its commercially reasonable best efforts to register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any state or jurisdiction in
which it is not now qualified or has not consented;

(f) in the event of any underwritten public offering (only if applicable), enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering;

 

7



--------------------------------------------------------------------------------

(g) notify each Holder of Registrable Securities covered by a Registration
Statement at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing (a “Suspension
Notice”) and at the request of any such Holder, prepare and furnish to such
Holder a reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such Prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing; provided, however, that
following the delivery of a Suspension Notice, the Company may defer furnishing
to the Holders copies of the supplemented or amended Prospectus for up to the
lesser of ten (10) calendar days and the number of days which, when aggregated
with all other suspensions under this Section 2.3(g), would result in the total
number of suspended days in any twelve month period exceeding thirty (30) days;

(h) use its reasonable best efforts to cause all such Registrable Securities
registered pursuant to this Section 2 to be listed on each securities exchange
and trading system on which similar securities issued by the Company are then
listed;

(i) notify each Holder after it receives notice of the time when a Registration
Statement has been declared effective by the Commission, or when a supplement or
amendment to a Registration Statement has been filed with the Commission;

(j) notify each Holder after it shall receive notice or obtain knowledge of the
issuance of any stop order by the Commission delaying or suspending the
effectiveness of a Registration Statement or of the initiation or threat of any
proceeding for that purpose, and use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

(k) comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, including without limitation, Rule 172
under the Securities Act, file any final prospectus, including any supplement or
amendment thereof, with the Commission pursuant to Rule 424 under the Securities
Act, promptly inform the Holders in writing if, at any time during the period of
effectiveness of a Registration Statement, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to make available a prospectus in connection with any disposition of
the Registrable Securities and take such other actions as may be necessary to
facilitate the registration of the Registrable Securities hereunder;

(l) use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction;

(m) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, the Purchase Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
reasonably request; and

(n) if required by the FINRA Corporate Financing Department or any similar
entity, the Company shall promptly effect a filing with FINRA pursuant to FINRA
Rule 5110 with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing.

 

8



--------------------------------------------------------------------------------

2.4 Obligations of Holder. Upon receipt of any Suspension Notice, each Holder
agrees not to sell any Registrable Securities pursuant to the relevant
Registration Statement until the Holder’s receipt of copies of the supplemented
or amended Prospectus provided for in Section 2.3(g) above, or until it is
advised in writing by the Company that the Prospectus included in such
Registration Statement, as then in effect, may be used. Each seller of
Registrable Securities participating in an underwriting described in
Section 2.3(f) hereof shall also enter into and perform its obligations under
the applicable underwriting agreement and related agreements.

2.5 Expenses of Registration. All Registration Expenses shall be borne by the
Company. All Selling Expenses shall be borne by the holders of the securities
registered or sold, as applicable, pro rata on the basis of the number of shares
registered or sold, as applicable.

2.6 Indemnification. In the event any Registrable Securities are included in a
Registration Statement contemplated by this Agreement:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act, any
state securities laws or any rule or regulation promulgated under the Securities
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state in such Registration Statement a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities laws or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
laws, and the Company will reimburse each such Holder, underwriter, controlling
person or other aforementioned person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the indemnity agreement contained in this subsection 2.6(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation that
(x) occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder
(including, without limitation, information included on such Holder’s Selling
Shareholder Questionnaire), underwriter, controlling person or other
aforementioned person or (y) is contained in a preliminary prospectus and
corrected in a final or amended prospectus, and the selling Holder failed to
deliver a copy of the final or amended prospectus prior to the confirmation of
the sale of the Registrable Securities to the Person asserting any such losses,
claims, damages or liabilities in any case in which delivery is required by the
Securities Act; provided further, however, that the foregoing indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any underwriter, or any person controlling such underwriter, from
whom the person asserting any such losses, claims, damages or liabilities
purchased shares in the offering, if a copy of the most current prospectus was
not sent or given by or on behalf of such

 

9



--------------------------------------------------------------------------------

underwriter to such person, if required by law to have been so delivered, at or
prior to the written confirmation of the sale of the shares to such person, and
if the prospectus (as so amended or supplemented) would have cured the defect
giving rise to such loss, claim, damage or liability.

(b) To the extent permitted by law, each selling Holder will, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed a Registration Statement, each person, if any, who
controls the Company within the meaning of the Securities Act, legal counsel and
accountants for the Company, any underwriter, any other Holder selling
securities in such Registration Statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Securities Act, the Exchange Act, any state securities laws or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities laws, insofar as such losses, claims, damages or liabilities
(or actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration (including,
without limitation, any information included on such Holder’s Selling
Shareholder Questionnaire); and each such Holder will reimburse any person
intended to be indemnified pursuant to this subsection 2.6(b) for any legal or
other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection 2.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld), and provided that in no event shall any indemnity
under this subsection 2.6(b) exceed the dollar amount of the net proceeds
received by such Holder upon the sale of such Registrable Securities giving rise
to such indemnification obligation.

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2.6 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.6.
Notwithstanding the foregoing, any indemnifying party shall not enter into any
settlement of any such loss, claim, damage, liability or action without the full
and complete release of all the indemnified parties.

(d) The indemnity and contribution agreements contained in this Section 2.6 are
in addition to any liability that the indemnifying parties may have to the
indemnified parties.

(e) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such

 

10



--------------------------------------------------------------------------------

indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations; provided, however, that no contribution by any Holder, when
combined with any amounts paid by such Holder pursuant to Section 2.6(b), shall
exceed the dollar amount of the net proceeds received by such Holder upon the
sale of such Registrable Securities giving rise to such indemnification
obligation. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with any underwritten public offering of Registrable
Securities pursuant to Section 2.3(f) are in conflict with the foregoing
provisions, the provisions in the underwriting agreement shall control.

(g) The obligations of the Company and Holders under this Section 2.6 shall
survive the completion of any resales or dispositions of Registrable Securities
pursuant to a Registration Statement under this Section 2 and otherwise.

2.7 Subsequent Registration Rights. If at any time after the date hereof there
is not one or more effective Registration Statements covering all of the
Registrable Securities, the Company shall not, at any such time, without the
prior written consent of the Majority Holders, enter into any agreement with any
holder or prospective holder of any securities of the Company that would grant
such holder registration rights, unless such registration rights (i) are
subordinate to those granted to the Holders hereunder and (ii) would not
otherwise reduce the number of Registrable Securities includable by the Holders
in any registration statement.

2.8 Reports Under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company agrees, for so long as a
Holder holds Registrable Securities to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times on and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act and (ii) such other information as may be reasonably
requested to avail any Holder of any rule or regulation of the Commission that
permits the selling of any such securities without registration.

2.9 Termination of Registration Rights. The registration rights provided to the
Holders under this Section 2 shall terminate at such time as there are no
Registrable Securities. Notwithstanding the foregoing, Sections 2.5, 2.6 and 3
shall survive the termination of such registration rights.

 

11



--------------------------------------------------------------------------------

3 Miscellaneous.

3.1 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Investor. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Majority Holders (other than
by merger or consolidation or to an entity which acquires the Company including
by way of acquiring all or substantially all of the Company’s assets). The
rights of any Holder hereunder, including the right to have the Company register
Registrable Securities pursuant to this Agreement, may be assigned by such
Holder to transferees or assignees of all or any portion of the Registrable
Securities, but only if (i) such transfer or assignment of Registrable
Securities complies with the provisions of Section 4.1 of the Purchase Agreement
(including, if required as a condition to transfer or assignment pursuant to
Section 4.1 of the Purchase Agreement, such transferee or assignee agreeing in
writing to be bound by the terms of the NOL Lock-Up Agreement), (ii) such Holder
agrees in writing with the transferee or assignee to assign such rights and
related obligations under this Agreement, and for the transferee or assignee to
assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (iii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iv) at or before the time the Company received the written notice
contemplated by clause (iii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (v) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

3.2 Amendments and Waivers. Subject to the provisions of Section 2.2(d), the
provisions of this Agreement may not be amended, modified, supplemented or
waived unless the same shall be in writing and signed by the Company and the
Majority Holders. Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of some Holders and that does not directly or indirectly affect the
rights of other Holders may be given by all Holders to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified or supplemented except in accordance with the provisions of
the first sentence of this Section 3.2. Each Holder acknowledges that the
Majority Holders have the power to bind all of the Holders.

3.3 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

3.4 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

3.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual

 

12



--------------------------------------------------------------------------------

intent, and no rules of strict construction will be applied against any party.
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

3.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

3.7 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.

3.8 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

3.9 Aggregation. All outstanding shares of capital stock of the Company held or
acquired by an Affiliate of a Person shall be aggregated together with all other
shares of capital stock held by such Person for the purpose of determining the
availability of any rights under this Agreement.

3.10 Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first above written.

 

JAZZ PHARMACEUTICALS, INC. By:  

/s/    Bruce C. Cozadd

Name:   Bruce C. Cozadd Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first above written.

 

NAME OF INVESTOR  

Longitude Venture Associates, L.P.

a Delaware Limited Partnership

  By:   Longitude Capital Partners, LLC   Its:   General Partner   By:  

/s/    Patrick Enright

  (signature) Name:  

Patrick Enright

  (printed name) Title:   Managing Member   ADDRESS FOR NOTICE   c/o: Longitude
Capital   Street: 800 El Camino, Suite 220   City/State/Zip: Menlo Park, CA
94025   Attention: Carolyn Helms   Tel: 650-854-5700   Fax: 650-854-5705  

[Investor Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first above written.

 

NAME OF INVESTOR  

Longitude Venture Partners, L.P.

a Delaware Limited Partnership

  By:   Longitude Capital Partners, LLC   Its:   General Partner   By:  

/s/    Patrick Enright

  (signature) Name:  

Patrick Enright

  (printed name) Title:   Managing Member  

ADDRESS FOR NOTICE

  c/o: Longitude Capital   Street: 800 El Camino, Suite 220   City/State/Zip:
Menlo Park, CA 94025   Attention: Carolyn Helms   Tel: 650-854-5700   Fax:
650-854-5705  

[Investor Rights Agreement]



--------------------------------------------------------------------------------

Annex A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issued to the selling stockholders
and issuable upon exercise of the warrants issued to the selling stockholders to
permit the resale of these shares of common stock by the holders of the shares
of common stock from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

Each selling stockholder of the common stock and any of their pledgees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock covered hereby on The NASDAQ Global Market or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions. These sales may be at fixed prices, at prevailing
market prices at the time of the sale, at varying prices determined at the time
of sale, or negotiated prices. A selling stockholder may use any one or more of
the following methods when selling shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

a combination of any such methods of sale; or

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or the Securities Act, if available, rather
than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be



--------------------------------------------------------------------------------

negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440-1.

In connection with the sale of the common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions or to return borrowed shares in
connection with such short sales, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction). Notwithstanding the foregoing, the selling
stockholders have been advised that they may not use shares registered on this
registration statement to cover short sales of our common stock made prior to
the date the registration statement, of which this prospectus forms a part, has
been declared effective by the Commission.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act. Each selling stockholder has informed us
that it is not a registered broker-dealer and does not have any written or oral
agreement or understanding, directly or indirectly, with any person to
distribute the common stock. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).

We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act, and the selling stockholders may be entitled to
contribution. We may be indemnified by the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, or we may be
entitled to contribution.

The selling stockholders will be subject to the prospectus delivery requirements
of the Securities Act including Rule 172 thereunder unless an exemption
therefrom is available.

The selling stockholders have advised us that there is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the selling stockholders.

We agreed to use our commercially reasonable best efforts keep this prospectus
effective until the earlier of (i) the date on which the shares may be resold by
the selling stockholders without registration and without regard to any volume
restrictions by reason of under Rule 144 under the Securities Act or any other
rule of similar effect or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect. The resale shares will be sold only through



--------------------------------------------------------------------------------

registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares of Common
Stock covered hereby may not be sold unless they have been registered or
qualified for sale in the applicable state or an exemption from the registration
or qualification requirement is available and is complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the selling stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the selling stockholders or any other
person. We will make copies of this prospectus available to the selling
stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.



--------------------------------------------------------------------------------

Annex B

JAZZ PHARMACEUTICALS, INC.

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Jazz Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Investor Rights Agreement (the
“Investor Rights Agreement”) to which this document is attached. A copy of the
Investor Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Investor Rights Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Investor
Rights Agreement (including certain indemnification provisions). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Selling Stockholder

                                       
                                         
                                         
                                                                                

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

                                       
                                         
                                         
                                                                                

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

                                       
                                         
                                         
                                                                                

2. Address for Notices to Selling Stockholder:

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

Telephone:                                      
                                         
                                         
                                         
                                                                           

Fax:                                       
                                         
                                         
                                         
                                         
                                              

Contact Person:                                    
                                         
                                         
                                         
                                                                     

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement and Warrants:

 

  (a) Type and Number of Registrable Securities beneficially owned and issued or
issuable pursuant to the Purchase Agreement and Warrants:

                                       
                                         
                                         
                                                                                

                                       
                                         
                                         
                                                                                

                                       
                                         
                                         
                                                                                



--------------------------------------------------------------------------------

  (b) Number of shares of common stock to be registered pursuant to this Notice
for resale:

                                                                                
                                         
                                         
                                       

                                                                                
                                         
                                         
                                       

                                                                                
                                         
                                         
                                       

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨         No  ¨

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ¨         No  ¨

 

  Note:  If “no” to Section 4(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨         No  ¨

 

  Note:  If yes, provide a narrative explanation below:

                                       
                                         
                                         
                                                                                

                                       
                                         
                                         
                                                                                

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨         No  ¨

 

  Note:  If “no” to Section 4(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



--------------------------------------------------------------------------------

5. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement and Warrants.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as
Schedule B to the Investor Rights Agreement, and hereby confirms that, except as
set forth below, the information contained therein regarding the undersigned and
its plan of distribution is correct and complete.

State any exceptions here:

 

 

 

 

***********



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective. All
notices hereunder and pursuant to the Investor Rights Agreement shall be made in
writing and shall be delivered as set forth in the Purchase Agreement. In the
absence of any such notification, the Company shall be entitled to continue to
rely on the accuracy of the information in this Notice and Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Investor Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following Compliance
and Disclosure Interpretation (“CDI”) of the staff of the Division of
Corporation Finance (with respect to Securities Act Sections) regarding short
selling:

“239.10 An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date. [Nov. 26, 2008]”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing CDI.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:  

 

         Beneficial Owner:  

 

        By:  

 

        Name:           Title:  

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

Philip J. Honerkamp

Vice President, Deputy General Counsel

Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

650.496.2611

650.496.3781 (fax)

pj@jazzpharma.com

 